Citation Nr: 1200451	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-29 971A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized medical treatment received on October 31, 2007, at Bryan LGH Medical Center in Lincoln, Nebraska.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1963 to February 1964, and served on regular active duty from March 1965 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the fee basis section of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System, which is the agency of original jurisdiction (AOJ) over the current appeal.  The April 2008 AOJ decision denied the Veteran's claim for payment or reimbursement of expenses for unauthorized medical treatment received on October 31, 2007, at Bryan LGH Medical Center in Lincoln, Nebraska.


FINDINGS OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, after being furnished with a statement of the case addressing the issue on appeal in August 2008, the Veteran evidently submitted a VA Form 9 to VA in September 2008 expressing his desire to withdraw this appeal.  However, this pleading was associated with the Veteran's claims file for a separate claim.  In the confusion, the Veteran's representative filed a timely substantive appeal on his behalf regarding the medical reimbursement claim, which was received by VA in October 2008.  The case was thereafter certified to the Board.  Only now, in November 2011, did the Board receive notice from the representative, which referred to the Veteran's September 2008 VA Form 9 and expressly requested on his behalf that the current appeal be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is thusly dismissed.


ORDER

The appeal of the denial of payment or reimbursement of expenses for unauthorized medical treatment received on October 31, 2007, at Bryan LGH Medical Center in Lincoln, Nebraska, is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


